Title: To Thomas Jefferson from Robert Smith, 4 March 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir! 
            Nav: Dep:4th. March 1803
          
          I have the honor to enclose Eight blank Commissions, & Twelve Warrants—to which I request your signature.
          The Commissions are wanted for the Lieutenants lately appointed—& the Warrants will, it is presumed, be wanted during your absence—for Midshipmen & other Warrant Officers.
          I have the honor to be, with the greatest respect & esteem, Sir, yr mo ob Sr
          
            Rt Smith
          
        